DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “determining user retention values using machine learning and heuristic techniques” (abstract) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-11), Article of Manufacture (claims 12-16), Apparatus (claims 17-20)  
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite processing multiple forms of input data pertaining to one or more interactions between a user and an enterprise; generating one or more user sentiment values from the processed input data by applying one or more machine learning techniques to the processed input data; determining a user-specific estimate for the enterprise retaining the user as a user of at least a portion of the enterprise, wherein determining the user-specific estimate comprises combining the one or more sentiment values with one or more storage system heuristics-based values derived from enterprise-related data; outputting the user-specific estimate to at least one entity within the enterprise for use in connection with one or more user-support actions; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing 

No – The process claims include at least one processing device comprising a processor coupled to a memory. The article of manufacture claims include a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the disclosed functionality. The apparatus claims include at least one processing device comprising a processor coupled to a memory, the at least one processing device configured to perform the disclosed functionality. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: p. 3: 1 – p. 4: 22; p. 12: 1 – p. 14: 5).
Even if the machine learning techniques and natural language processing techniques were seen as inherently utilizing a machine, they are recited at a high level of generality and as a general link to technology.
The claims also generally receive, store, and/or output data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the one or more natural language processing techniques comprise one or more text cleaning actions, removal of one or more stop words, and one or more lemmatization techniques.” It is not clear if the “one or more” preceding “text cleaning actions, removal of one or more stop words, and one or more lemmatization techniques” is meant to merely refer to one or more text cleaning actions of if it is meant to be one or more of text cleaning actions, removal of one or more stop words, and one or more lemmatization techniques (meaning that only one of the listed elements is required). This is confusing since only one natural language processing technique may be required within the scope of the claim. As best understood by the Examiner, only one of the listed techniques (e.g., text cleaning actions or removal of 
Claim 11 recites “wherein the one or more user sentiment values comprise at least one value representative of a negative user tone associated with the processed input data, at least one value representative of a neutral user tone associated with the processed input data, and at least one value representative of a positive user tone associated with the processed input data.” Since only one user sentiment value is required within the scope of the claim, it is not clear if the claim truly requires at least one value of each of the negative, neutral, and positive tone or if only one of the various tone options is required. For examination purposes, the three options will be read in the alternative since only one user sentiment value is required.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiwari et al. (US 2020/0327449).

processing multiple forms of input data pertaining to one or more interactions between a user and an enterprise (¶¶ 24-27, 44-48);
generating one or more user sentiment values from the processed input data by applying one or more machine learning techniques to the processed input data (¶¶ 44-49, 52, 60-64, 176, 192-196 – There are three sets of data models that may be used individually or in combination. Ultimately, all information from the various models is analyzed and refined using machine learning techniques);
determining a user-specific estimate for the enterprise retaining the user as a user of at least a portion of the enterprise, wherein determining the user-specific estimate comprises combining the one or more sentiment values with one or more storage system heuristics-based values derived from enterprise-related data (¶¶ 26-27, 32, 44-49, 64-66, 78, 93, 102, 106-114, 122-123 -- There are three sets of data models that may be used individually or in combination. Ultimately, all information from the various models is analyzed and refined using machine learning techniques. The information from the various sets of models and data used to train the models are stored in various storage devices); and
outputting the user-specific estimate to at least one entity within the enterprise for use in connection with one or more user-support actions (¶¶ 109-115);

[Claim 2]	Tiwari discloses automatically updating, in response to the user-specific estimate, at least one data structure associated with the user (¶¶ 26-27, 55, 111-116, 115-116, 122-123 – The information from the various sets of models and data used to train the models, including data related to specific users, are stored in various storage devices).
[Claim 3]	Tiwari discloses automatically executing, in response to the user-specific estimate, at least one of the one or more user-support actions in connection with at least one system within the enterprise (¶¶ 44-49, 64-66, 78, 93, 102, 106-114).
[Claim 4]	Tiwari discloses wherein the one or more machine learning techniques comprise one or more natural language processing techniques (¶¶ 45-49, 115-116).
[Claim 5]	Tiwari discloses wherein the one or more natural language processing techniques comprise one or more text cleaning actions, removal of one or more stop words, and one or more lemmatization techniques (¶ 45 – Parts of speech tagging and lemmatization techniques may be used to evaluate text).
[Claim 7]	Tiwari discloses wherein combining the one or more sentiment values with the one or more storage system heuristics-based values derived from enterprise-related data comprises weighting the one or more sentiment values and the one or more storage system heuristics-based values (¶¶ 26-27, 32, 44-49, 64-66, 78, 93, 102, 106-114, 122-123 -- There are three sets of data models that may be used individually or in 
[Claim 8]	Tiwari discloses wherein the enterprise-related data comprise one or more of storage system log information, storage system component information, storage system configuration information, storage system capacity-related information, storage system performance-related information, and information pertaining to one or more data protection categories (¶ 61 – Data usage for a user during a given time period may be tracked; ¶ 10 – The invention focuses on users of telecommunications services; ¶¶ 122-123 – The information from the various sets of models and data used to train the models, including data related to specific users, are stored in various storage devices. Since the tracked information is stored and customer-related activities, such as activities related to data usage, may be monitored, such information is understood to be logged in the storage system and the data usage conveys information related to performance).
[Claim 9]	Tiwari discloses wherein the input data comprise data pertaining to one or more interactions between the user and the enterprise encompassing a given temporal period (¶¶ 25-26, 44-45).
[Claim 10]	Tiwari discloses wherein the input data comprise one or more of user-provided titles of user service requests to the enterprise, user-provided descriptions of user service requests to the enterprise, text from one or more chat functions within at least one system of the enterprise, one or more enterprise community posts generated 
[Claim 11]	Tiwari discloses wherein the one or more user sentiment values comprise at least one value representative of a negative user tone associated with the processed input data, at least one value representative of a neutral user tone associated with the processed input data, and at least one value representative of a positive user tone associated with the processed input data (¶¶ 46, 60).
[Claims 12-13, 15-16]	Claims 12-13 and 15-16 recite limitations already addressed by the rejections of claims 1-4 above; therefore, the same rejections apply. Furthermore, Tiwari discloses a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the disclosed functionality (¶¶ 4, 122-126, 186, 192, 202).
[Claims 17-19]	Claims 17-19 recite limitations already addressed by the rejections of claims 1 and 3-4 above; therefore, the same rejections apply. Furthermore, Tiwari discloses an apparatus comprising at least one processing device comprising a processor coupled to a memory, the at least one processing device configured to perform the disclosed functionality (¶¶ 4, 122-126, 186, 192, 202).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2020/0327449), as applied to claims 1, 12, and 17 above, in view of Hofmann et al. (US 2002/0107853) in view of Bu et al. (CN 108717408 A).
[Claims 6, 14, 20]	Tiwari does not explicitly disclose wherein the one or more machine learning techniques comprise one or more unsupervised naive Bayes classification techniques. Hofmann discloses that an unsupervised naïve Bayes’ classifier is a known approach for semantic analysis on documents (Hofmann: ¶¶ 48-50) and Hofmann’s invention is ultimately used to personalize filter information and generate user-specific recommendations (Hofmann: ¶ 8). Tiwari performs semantic analysis on text (Tiwari: ¶¶ 25-26, 44-45) and generates user-specific recommendations based on the analysis and retrained learning models (Tiwari: ¶¶ 109-116). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tiwari wherein the one or more machine learning techniques comprise one or more unsupervised naive Bayes classification techniques because, as a learning algorithm, it requires less training data among other advantages, as explained by Bu:
One advantage the naive Bayes classifier maximum The [sic] it only needs a small amount of training data to estimate the necessary parameters. Because independent variables hypotheses, only need to estimate variance of each variable, and does not need to determine the entire covariance matrix. naive Bayes classifier also has high expandability. maximum likelihood training is accomplished by evaluating an expression of closed form, the iteration only takes linear time, 
	Furthermore, unsupervised naive Bayes classification techniques are known machine learning techniques (as seen in the cited art) and substitution of one machine learning technique for another to perform semantic analysis would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable results before Applicant’s effective filing date.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elkherj et al. (US 2017/0060930) – Uses machine learning models to predict user churn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683